Title: From George Washington to Henry Knox, 16 October 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Rocky hill Octr 16th 1783
                        
                        Since I had the pleasure to write to you on the 8th Instant, I have received your Letter of that date.
                        I am clearly of opinion that the services of those Men whose times expire so early in the spring, are not
                            adequate to their Clothing and Maintenance during the Winter, but, as I said in my last letter, such seems the disposition
                            of the members of Congress with whom I have conversed on the subject, that they are not willing to part with any of the
                            Troops whilst the British remain in New York—all therefore that can be done at present is what you propose, of getting
                            what service we can from some of those whose times first expire and then discharging them; whilst this is doing Congress
                            may possibly come to some determination on the matter.
                        I now inclose you sundry Resolves of Congress, which you will please to have published to the Army, tho some
                            of these have been passed some time, it was but within a very few days that I was officially acquainted with them. I am Dr
                            Sir Your most Obed. Servt
                        
                            
                                Go: Washington
                            
                        
                    